Citation Nr: 0722977	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
chronic cervical and thoracic spine disability, claimed as 
residuals of a neck and upper back injury incurred during 
participation in a VA compensated work therapy (CWT) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had honorable active service from May 1979 to 
April 1986.  (The veteran also had active service from 
November 1990 to September 1991 that was characterized as 
other than honorable, thus precluding eligibility to VA 
compensation and pension benefits based on that latter period 
of service.) 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim for compensation under 38 U.S.C. § 1151 for a 
chronic cervical and thoracic spine disability (claimed as 
residuals of a neck and upper back injury incurred during 
participation in a VA compensated work therapy program), and 
denied his application to reopen a previously denied claim of 
entitlement to service connection for a chronic low back 
disability for failure to submit new and material evidence.  
(By subsequent statement of the case/rating decision of 
August 2004, the RO determined that evidence that was new and 
material to the low back disability claim had been submitted.  
The claim was reopened, adjudicated de novo, and denied on 
the merits.  The veteran now appeals this denial.)

The claim for compensation under 38 U.S.C.A. § 1151 for a 
cervical spine and thoracic spine disability due to an injury 
the veteran sustained as a participant in a VA CWT program is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




FINDINGS OF FACT

1.  In a rating decision dated in July 1995, entitlement to 
service connection for a low back disability was denied.  

2.  The additional evidence submitted subsequent to the July 
1995 rating decision is not cumulative and redundant, bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a low back disability.

3.  A chronic low back disability did not have its onset 
during a period of active duty that has been characterized as 
honorable or under honorable conditions.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  A chronic low back disability was not incurred, nor is it 
presumed to have been incurred during the veteran's honorable 
period of active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's application to reopen his claim for service 
connection for a low back disability was received in April 
2002.  As previously stated, the RO ultimately reopened the 
low back claim.  The record reflects that the veteran was 
notified of the provisions of the VCAA as it pertained to 
service connection in correspondence dated in May 2002, May 
2003, August 2003, and August 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Although his service medical records from his period of 
honorable active duty are incomplete, the records from his 
period of other-than-honorable service are available to show 
the state of his spine.  Post-service private and VA medical 
records for the period from 1994 - 2005 are associated with 
the claims file.  The veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  He has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to the assignment of a disability rating and the 
assignment of an effective date.  Because the claim of 
service connection is denied no disability rating or 
effective date will be assigned.  Therefore, any defect in 
notice pertaining to these elements would be rendered 
harmless error.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.

As previously discussed, the RO has reopened the veteran's 
claim of entitlement to service connection for a low back 
disability.  The claim was previously denied in a prior final 
rating decision dated in July 1995.  Evidence considered at 
the time of the July 1995 decision included the veteran's 
service medical records from his period of honorable service 
from May 1979 - April 1986 (of which only those records dated 
1981 - 1986 were available for review); National Guard 
medical records from June 1986 - September 1989; service 
medical records from his period of service under conditions 
other than honorable from November 1990 - September 1991; and 
post-service VA medical records dated from 1993 - 1994.  
These records show, in pertinent part, that no treatment for 
low back complaints or diagnosis of a chronic low back 
disability was shown in those available records from his 
period of honorable military service.  Thereafter, the 
National Guard medical records do not demonstrate that 
arthritis of the low back was manifest within the one-year 
presumptive period following the veteran's separation from 
honorable service in April 1986.  VA medical records from 
1993 - 1994 include the reports of VA medical examinations 
conducted in February - March 1994, which show treatment for 
back complaints, including muscle spasm demonstrated on 
examination, and diagnoses of polyarthritis and 
polyarthralgia of unknown etiology and chronic lower back 
pain.  

Based on the foregoing evidence, the veteran's claim of 
entitlement to service connection for a low back disability 
was denied in a July 1995 rating decision.  The claims folder 
shows that the veteran was notified of this adverse 
determination and his appellate rights in correspondence 
dated in July 1995, but he did not file a timely appeal and 
the denial became final.  

In April 2002, the veteran submitted an application to reopen 
his claim for service connection for a low back disability.  
Evidence submitted in the course of his claim includes VA 
medical records dated in 2002 that show treatment for chronic 
low back pain associated with a diagnosis of multi-level 
degenerative disc disease, most prominently at L5-S1 and to a 
lesser degree through L2-L3, and a reported history of 
involvement in a motor vehicle accident in 1996.  The report 
of an October 2002 VA examination shows complaints of low 
back spasm and reflects that the veteran related a history of 
low back pain due to repetitive motion during active duty 
when he was in the supply corps and tasked with unloading 
heavy cargo from trucks.  The diagnoses were residuals of 
injury to the lumbar spine with multilevel degenerative disc 
disease.  The physician who drafted the October 2002 VA 
examination report stated that "(t)his veteran's lumbar 
spine injury is related to injury that he sustained in the 
military lifting heavy items."  (The October 2002 report 
reflects that the veteran's claims file was not reviewed 
during the course of the examination, and that the opinion 
presented was based upon the veteran's own narrative 
history.)  The RO subsequently determined that the October 
2002 VA examination report constituted new and material 
evidence and reopened the claim for service connection for a 
low back disability for de novo review.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The regulation defining new and 
material evidence, found at 38 C.F.R. § 3.156(a) was revised 
and applies only to a claim to reopen a finally decided claim 
that, as is the case in the present situation, was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it meets the criteria for new and material evidence for 
purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for a low back disability.  The VA examination report of 
October 2002 shows a current diagnosis of a chronic low back 
disorder, which the examining physician linked to the 
veteran's reported history of back injury due to performing 
repetitive heavy lifting during military service.  As such, 
the RO had adequate grounds to reopen the claim for a de novo 
review.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

In addition to the October 2002 VA examination report, in 
which the examining physician links the veteran's current low 
back disability to his narrative account alleging a history 
of constant  heavy lifting in service, the evidence also 
includes VA medical reports dated from 2003 - 2005 that show 
ongoing treatment for low back complaints relating to 
diagnoses of degenerative disc disease affecting the 
lumbosacral spine.  Significant among these medical documents 
is the report of a February 2003 VA spine examination, which 
reflects that the veteran's claims folder and objective 
medical history were reviewed in their entirety by the 
examining physician prior to his presentation of his medical 
conclusions.  The February 2003 examination report shows, in 
pertinent part, that the veteran's service medical records 
reflect that his lumbar spine was clinically normal during 
his period of honorable active service from 1979 - 1986,  and 
also during his period of other than honorable active service 
from 1990 - 1991.  A chronic low back disability was not 
first objectively demonstrated until a VA examination dated 
in February 1994.  The evidence indicates that the veteran 
was involved in a motor vehicle accident in 1996.  Current 
MRI records indicate soft tissue pathology indicative of 
degenerative disc disease of the lumbosacral spine, but 
otherwise normal bony findings on X-ray examination in 
January 2003.  The examiner noted that in October 2002, a VA 
physician linked the veteran's low back disability to his 
account of having sustained a heavy lifting injury in 
service, but there is no indication in the February 2003 
report that the examiner concurred with the October 2002 
opinion.

VA medical records dated 2004 - 2005 include MRI studies that 
show that the veteran had degenerative disc disease of his 
cervical, thoracic, and lumbosacral spine, with herniated 
nucleus pulposus at C5-6 and disc bulge at C4-5.

In a March 2007 RO hearing before the undersigned traveling 
Veterans Law Judge, the veteran testified, in pertinent part, 
that his duties during active service involved manually 
unloading cargo and heavy equipment from trucks and then 
storing them in a military warehouse for inventory.  He 
stated that he believed that his current low back problems 
were the result of all the repetitive heavy lifting he 
performed in service.  He stated that there was no single 
specific traumatic incident during service that precipitated 
his recurrent low back symptoms, but rather that it slowly 
developed over time in the years since leaving the military.

The Board has considered the medical evidence and the 
veteran's testimony but finds that the weight of evidence is 
against his claim for VA compensation for a chronic low back 
disability.  The service medical records from his period of 
honorable military service do not show the onset of a chronic 
low back disorder, nor is such a disability manifest to a 
compensable degree within one year following his discharge 
from honorable service.  The opinion of October 2002 linking 
the veteran's low back disability to a heavy lifting injury 
in service is clearly based entirely upon the veteran's own 
personal narrative of his history and not upon any actual 
review of his medical history as presented in the objective 
clinical record.  A review of the veteran's service medical 
records fails to show a chronic low back disability.  
Furthermore, the veteran's allegation that he sustained a low 
back injury due to repetitive heavy lifting in service is not 
corroborated by any objective medical evidence 
contemporaneous with his period of honorable service.  As 
such, the Court has held that where the facts show that the 
veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions or opinions of the physician.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993); see also LeShore v. 
Brown, 8 Vet. App. 405 (1995).  Therefore, absent any 
acceptably credible medical opinion linking the veteran's 
current low back disability to his period of honorable active 
duty, the Board cannot allow the claim for service connection 
in this regard.  The appeal is thus denied.

To the extent that the veteran asserts that there exists a 
nexus between his low back disability and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in orthopedic medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a low back disability, to 
this extent the appeal is granted.

Service connection for a chronic low back disability is 
denied.


REMAND

The record is inadequate to adjudicate the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for cervical and 
thoracic spine disabilities due to an injury sustained as a 
participant in a VA CWT program.  Although there are 2 
opinions of record, these opinions are insufficient to decide 
the claim.  In this regard, the Board notes that the record 
shows that the veteran had complaints pertaining to a 
diagnosed cervical spine disability prior to his 
participation in the CWT program.  The record clearly shows 
that following an injury in the CWT program in June 2002, the 
veteran complained of cervical and thoracic spine problems.  
The question becomes whether the veteran suffered an 
additional disability due to the injury in the CWT program.  
In order to address this question, the VA examiner must 
compare the veteran's condition immediately before beginning 
the CWT program to his condition after such program stopped.  
This was not accomplished in either the 2002 or 2003 opinion.  
The 2003 examiner addressed only whether the injury in the 
CWT program caused his cervical spine disability without 
discussing whether the veteran suffered an additional 
disability to the cervical spine due to the injury in the CWT 
program.  This question must be addressed before an 
adjudication under 38 U.S.C.A. § 1151 can be accomplished.  
Also, the Board observes that the 2003 opinion did not 
specifically address whether the veteran has a thoracic spine 
disability due to the June 2002 injury in the CWT program.  
The Board notes that a June 2002 MRI study of the thoracic 
spine was negative except for findings referable to the 
cervical segment (C6-7).  An October 2002 VA examination 
report, however, noted a diagnosis of residuals of a thoracic 
spine strain.  There is a question as to whether the veteran 
has a chronic thoracic spine disability due to the June 2002 
injury he sustained while in the CWT program.  Given the 
foregoing, the veteran should be scheduled for a VA 
examination to address the above noted medical questions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo VA 
examination by a physician for his 
cervical and thoracic spine complaints.  
The physician is requested to render a 
definitive diagnosis of any disability of 
the cervical and thoracic spine.  The 
veteran's claims file must be made 
available for review by the examining 
physician.  All appropriate tests and 
studies are to be performed, and if 
appropriate, X-rays should be taken.  All 
medical findings are to be reported in 
detail.

After a review of the claims file, the 
physician should state whether the veteran 
sustained an additional disability of the 
cervical or thoracic spine as a result of 
the injury the veteran sustained in the 
CWT program in June 2002.  

In this regard, the examiner must comment 
on the veteran's condition of the cervical 
and thoracic spine immediately before the 
CWT program, and compare those findings to 
the condition of the cervical and thoracic 
spine after the VA CWT program.  If the 
physician is unable to determine whether 
the veteran incurred an additional 
disability, the physician should indicate 
this in the examination report.  A 
complete rationale for any opinion 
rendered should be included in the 
physician's report.



2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


